Citation Nr: 0610505	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis.

2.  Entitlement to an initial rating higher than 10 percent 
for the residuals of an excision of a pilonidal cyst.

3.  Entitlement to an initial rating higher than 20 percent 
for status-post fusion of the lumbar spine at the L5 region.

4.  Entitlement to an initial rating higher than 10 percent 
for the residuals of a gunshot wound to the buttocks.

5.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

6.  Entitlement to an initial rating higher than 10 percent 
for right posterior hip pain.

7.  Entitlement to an initial rating higher than 10 percent 
for left knee chondromalacia.

8.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

9.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

10. Entitlement to an initial rating higher than 60 percent 
for coronary artery disease.

11. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for hepatitis.

12. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for the residuals 
of an excision of a pilonidal cyst.

13. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for tinnitus.

14. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for right posterior 
hip pain.

15. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for left knee 
chondromalacia.

16. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for diabetes 
mellitus.

17. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for post-traumatic 
stress disorder.

18. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted entitlement to service connection for 
the disabilities set forth on the title page of this decision 
and assigned initial ratings and effective dates for each 
grant.  The veteran appeals the assignment of the initial 
ratings as well as the assignment of each effective date, 
which are downstream issues from the original claims of 
entitlement to service connection.

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claims for benefits and to make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Notice of the five elements of a service-
connection claim, including evidence needed to assign an 
initial rating and an appropriate effective date, must also 
be provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (March 2006).  Unfortunately, the veteran was 
only provided notice of the evidence necessary to 
substantiate the underlying claims of entitlement to service 
connection.  As such, this matter must be remanded to ensure 
that proper notice is provided with respect to the claims of 
entitlement to higher initial ratings and entitlement to 
earlier effective dates.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide notice to the veteran of his 
rights and responsibilities under the 
VCAA with respect to his claims of 
entitlement to higher initial ratings and 
earlier effective dates.  Perform all 
necessary development.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





